DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Remarks filed 07/15/2022.
3. Claims 1-3, 5-9, 11-15 and 17 are pending in which claims 1, 7 and 13 are independent. 
Priority
4. Applicant’s claim for the benefit of a prior-filed application 16567260, filed 09/11/2019, now U.S. Patent #11036740, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Double Patenting Rejections
5. The Double Patenting Rejections is hereby held abeyance. The rejections will be presented when allowable subject matter is established and the rejections deems necessary.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
4.1. Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent 11036740. Although the conflicting are not patentably distinct from each other because since the claims 1-17 of the U.S. Patent 11036740 contain elements of the claims of the instant application, and as such, anticipate the claims of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 5-9, 11-15 and 17 of the instant application
Claims 1-17 of US Patent 11036740
1. A system to manage a query plan cache for a Database Management System ("DBMS"), the method comprising:
a DBMS query plan cache data store containing electronic records representing a plurality of query plans each associated with a set of instructions created in  response to a query previously submitted by a user; and
a DBMS query plan cache management platform, coupled to the DBMS query plan cache data store, including:
a memory comprising computer executable instructions;
at least one computer processor coupled to the memory to execute the instructions to perform actions comprising:

calculating a utility score for each query plan in the DBMS query plan cache data store such that the utility score increases as a result of increases in an execution count (ec) and a compilation time (ct) and decreases as a result of increases in a period of time since the query plan was last used (lu) and a query plan memory size (ms), and

evicting at least one query plan from the DBMS query plan cache data store based on the calculated utility score, wherein said evicting is not based on a size of the DBMS query plan cache,

a DBMS query plan cache management platform exchanges information in connection with one or more interactive graphical user interfaces. The information may be exchanged, for example, via public and/or proprietary communication networks.


2. The system of claim 1, wherein the DBMS query plan cache management platform evicts at least one of: (i) a percentage of query plans, (ii) a number of query plans, and (iii) all query plans having a utility score below a threshold value.

3. The system of claim 1, wherein said evicting is associated with at least one of:
(i) deletion of a query plan from the system and  (ii) offloading a query plan to another storage medium.


5. The system of claim 1, wherein the DBMS query plan cache management
system performs said calculating and evicting based on at least one of: (i) a periodic basis, (ii) upon creation of a new query plan, (iii) upon creation of a pre-determined number of new query plans, and (iv) upon re-use of a query plan.

6. The system of claim 1, wherein the DBMS is an in-memory, column-oriented, relational database management system.

7. A computer-implemented method to manage a query plan cache for a Database
Management System ("DBMS"), the method comprising:
calculating, by a DBMS query plan cache management platform, a utility score for each query plan in a DBMS query plan cache data store such that the utility score
increases as a result of increases in an execution count (ec) and a compilation time (ct) and decreases as a result of increases in a period of time since the query plan was last used (lu) and a query plan memory size (ms), 
wherein the DBMS query plan cache data store contains electronic records representing a plurality of query plans each associated with a set of instructions created in response to a query previously submitted by a user; and
evicting, by the DBMS query plan cache management platform, at least one query
plan from the DBMS query plan cache data store based on the calculated utility score,
wherein said evicting is not based on a size of the DBMS query plan cache,
the evicting being associated with
a transformation of a query plan comprising compression of an original set of query plan instructions into a compressed representation such that it may later be un-transformed back into the original set of query plan instructions.

8. The method of claim 7, wherein the DBMS query plan cache management
platform evicts at least one of: (i) a percentage of query plans, (ii) a number of query plans, and (iii) all query plans having a utility score below a threshold value.


9. The method of claim 7, wherein said evicting is associated with at least one of:
(i) deletion of a query plan from the system and (ii) offloading a query plan to another storage medium.



11. The method of claim 7, wherein the DBMS query plan cache management
system performs said calculating and evicting based on at least one of: (i) a periodic basis, (ii) upon creation of a new query plan, (iii) upon creation of a pre-determined number of new query plans, and (iv) upon re-use of a query plan.

12. The method of claim 7, wherein the DBMS is an in-memory, column-oriented, relational database management system.

13. A non-transitory, computer readable medium storing instructions, which when executed by at least one processor cause a computer to perform a method to manage a query plan cache for a Database Management System ("DBMS") comprising:
calculating, by a DBMS query plan cache management platform, a utility score for each query plan in a DBMS query plan cache data store such that the utility score
increases as a result of increases in an execution count (ec) and a compilation time (ct) and decreases as a result of increases in a period of time since the query plan was last used (lu) and a query plan memory size (ms), 




wherein the DBMS query plan cache data store contains electronic records representing a plurality of query plans each associated with a set of instructions created in response to a query previously submitted by a user; and
evicting, by the DBMS query plan cache management platform, at least one query
plan from the DBMS query plan cache data store based on the calculated utility score, wherein said evicting is not based on a size of the DBMS query plan cache,

the evicting being associated with a transformation of a query plan comprising compression of an original set of query plan instructions into a compressed representation such that it may later be un-transformed back into the original set of query plan instructions.

14. The medium of claim 13, wherein the DBMS query plan cache management
platform evicts at least one of: (i) a percentage of query plans, (ii) a number of query plans, and (iii) all query plans having a utility score below a threshold value.

15. The medium of claim 13, wherein said evicting is associated with at least one
of: (i) deletion of a query plan from the system, (ii) transformation of a query plan, and (iii) offloading a query plan to another storage medium.


17. The medium of claim 13, wherein the DBMS query plan cache management system performs said calculating and evicting based on at least one of: (i) a periodic basis, (ii) upon creation of a new query plan, (iii) upon creation of a pre-determined number of new query plans, and (iv) upon re-use of a query plan.
1. A system to manage a query plan cache for a Database Management System (“DBMS”), the method comprising: 
a DBMS query plan cache data store containing electronic records representing a plurality of query plans each associated with a set of instructions created in response to a query previously submitted by a user; and 
a DBMS query plan cache management platform, coupled to the DBMS query plan cache data store, including: 
a memory comprising computer executable instructions; at least one computer processor coupled to the memory to execute the instructions to perform actions comprising: 

calculating a utility score for each query plan in the DBMS query plan cache data store based on: utility   score ⁢ = e ⁢ c * c ⁢ t l ⁢ u * m ⁢ s where ec represents an execution count, ct represents a compilation time, lu represents a period of time since the query plan was last used, and ms represents a query plan memory size, and 
evicting at least one query plan from the DBMS query plan cache data store based on the calculated utility score, wherein said evicting is not based on a size of the DBMS query plan cache.

4. The system of claim 3, wherein said transformation of a query plan comprises compression of an original set of query plan instructions into a compressed representation such that it may later be un-transformed back into the original set of query plan instructions.

2. The system of claim 1, wherein the DBMS query plan cache management platform evicts at least one of: (i) a percentage of query plans, (ii) a number of query plans, and (iii) all query plans having a utility score below a threshold value.

3. The system of claim 1, wherein said evicting is associated with at least one of: 
(i) deletion of a query plan from the system, (ii) transformation of a query plan, and (iii) offloading a query plan to another storage medium.

5. The system of claim 1, wherein the DBMS query plan cache management system performs said calculating and evicting based on at least one of: (i) a periodic basis, (ii) upon creation of a new query plan, (iii) upon creation of a pre-determined number of new query plans, and (iv) upon re-use of a query plan.

6. The system of claim 1, wherein the DBMS is an in-memory, column-oriented, relational database management system.

7. A computer-implemented method to manage a query plan cache for a Database Management System (“DBMS”), the method comprising: 
calculating, by a DBMS query plan cache management platform, a utility score for each query plan in a DBMS query plan cache data store based on: utility   score ⁢ = e ⁢ c * c ⁢ t l ⁢ u * m ⁢ s where ec represents an execution count, ct represents a compilation time, lu represents a period of time since the query plan was last used, and ms represents a query plan memory size, wherein the DBMS query plan cache data store contains electronic records representing a plurality of query plans each associated with a set of instructions created in response to a query previously submitted by a user; and evicting, by the DBMS query plan cache management platform, at least one query plan from the DBMS query plan cache data store based on the calculated utility score, 
wherein said evicting is not based on a size of the DBMS query plan cache.

10. The method of claim 9, wherein said transformation of a query plan comprises compression of an original set of query plan instructions into a compressed representation such that it may later be un-transformed back into the original set of query plan instructions.

8. The method of claim 7, wherein the DBMS query plan cache management platform evicts at least one of: (i) a percentage of query plans, (ii) a number of query plans, and (iii) all query plans having a utility score below a threshold value.


9. The method of claim 7, wherein said evicting is associated with at least one of: 
(i) deletion of a query plan from the system, (ii) transformation of a query plan, and (iii) offloading a query plan to another storage medium.

11. The method of claim 7, wherein the DBMS query plan cache management system performs said calculating and evicting based on at least one of: (i) a periodic basis, (ii) upon creation of a new query plan, (iii) upon creation of a pre-determined number of new query plans, and (iv) upon re-use of a query plan.

12. The method of claim 7, wherein the DBMS is an in-memory, column-oriented, relational database management system.

13. A non-transitory, computer readable medium storing instructions, which when executed by at least one processor cause a computer to perform a method to manage a query plan cache for a Database Management System (“DBMS”) comprising: 
calculating, by a DBMS query plan cache management platform, a utility score for each query plan in a DBMS query plan cache data store based on: utility   score ⁢ = e ⁢ c * c ⁢ t l ⁢ u * m ⁢ s where ec represents an execution count, ct represents a compilation time, lu represents a period of time since the query plan was last used, and ms represents a query plan memory size an execution count, a compilation time, a period of time since the query plan was last used, and a query plan memory size, 
wherein the DBMS query plan cache data store contains electronic records representing a plurality of query plans each associated with a set of instructions created in response to a query previously submitted by a user; and 
evicting, by the DBMS query plan cache management platform, at least one query plan from the DBMS query plan cache data store based on the calculated utility score, 
wherein said evicting is not based on a size of the DBMS query plan cache.
16. The medium of claim 15, wherein said transformation of a query plan comprises compression of an original set of query plan instructions into a compressed representation such that it may later be un-transformed back into the original set of query plan instructions.

14. The medium of claim 13, wherein the DBMS query plan cache management platform evicts at least one of: (i) a percentage of query plans, (ii) a number of query plans, and (iii) all query plans having a utility score below a threshold value.

15. The medium of claim 13, wherein said evicting is associated with at least one of: (i) deletion of a query plan from the system, (ii) transformation of a query plan, and (iii) offloading a query plan to another storage medium.

17. The medium of claim 13, wherein the DBMS query plan cache management system performs said calculating and evicting based on at least one of: (i) a periodic basis, (ii) upon creation of a new query plan, (iii) upon creation of a pre-determined number of new query plans, and (iv) upon re-use of a query plan.


Allowable Subject Matter
6. Claims 1-3, 5-9, 11-15 and 17 are objected to as being subjected to rejections on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of Patent No 11036740. 
The claims 1-3, 5-9, 11-15 and 17 would be allowable if the above rejections are withdrawn as a necessity to a filing of terminal disclaimer against the U.S. Patent No 11036740. 
The following is the Examiner's statement of reasons for allowance:
In light of prosecution histories of the parent application and current endeavor on the instant application, thorough searches and investigations on prior art have been conducted on the domains (PE2E, NPL-ACM, Google, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.).
However, no references previously cited or newly searched are considered the closest art disclosing partially the subject matters recited in the instant application, especially on the subject matters of facilitating DBMS query plan cache management in an accurate and efficient manner, including a DBMS query plan cache management platform exchanges information in connection with one or more interactive graphical user interfaces via public and/or proprietary communication networks.
References
6.1. The prior art made of record:
B. U.S. Patent Application Publication US-20180329955-A1.
C. U.S. Patent Application Publication US-20130304723-A1.
U. Sam R. Alapati: “Expert Oracle9i Database Administration”, APress Media, LLC, 2003.
6.2. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
A. U.S. Patent Application Publication US-20090106219-A1.
Conclusions
7.1.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.2. The Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlicky, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
7.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
8. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mr. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
August 20, 2022